Citation Nr: 0114895	
Decision Date: 05/29/01    Archive Date: 06/04/01

DOCKET NO.  94-38 029	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

1.  Whether the appellant may be recognized as the deceased 
veteran's surviving spouse for purposes of receiving 
Department of Veterans Affairs (VA) benefits.

2.  Entitlement to service connection for the cause of the 
veteran's death.


ATTORNEY FOR THE BOARD

K. J. Loring, Counsel



INTRODUCTION

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a July 1993 decision denying service 
connection for the cause of the veteran's death, and a 
September 1999 administrative decision which determined that 
the appellant was not entitled to be recognized as the 
veteran's surviving spouse for VA benefit purposes.  Both 
decisions arise from the VA Regional Office (RO) in Manila, 
Philippines.  The appellant claims to be the surviving spouse 
of a veteran who had active service from April 1942 to May 
1942, and from June 1942 to April 1943.  He died in June 
1992.


FINDINGS OF FACT

1.  The veteran's 1941 marriage to M. was terminated by her 
death in 1966.

2.  The appellant's marriage to R., performed in a Roman 
Catholic ceremony in Tacloban City, in April 1963, was never 
terminated.

3.  The veteran and the appellant were married in a civil 
ceremony performed in July 1991, after cohabiting since 1968 
and having four children together.

4.  At the time of the appellant's marriage to the veteran in 
1991, the appellant had a legal, subsisting marriage to R.

5.  The appellant was or should have been aware of the legal 
impediment to her marriage to the veteran in July 1991.

6.  The appellant is not a surviving spouse of the veteran 
and has no basis to claim death benefits; thus the claim of 
entitlement to service connection for the cause of the 
veteran's death is moot.  


CONCLUSIONS OF LAW

1.  The requirements for recognition of the appellant as the 
veteran's surviving spouse for VA benefit purposes have not 
been met.  38 U.S.C.A. §§ 101(3), 103 (West 1991), Veterans 
Claims Assistance Act, Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (to be codified as amended at 38 U.S.C. § 5107); 38 
C.F.R. §§ 3.1, 3.50, 3.52 (2000).

2.  The requirements for payment of dependency and indemnity 
compensation due to a service-connected cause of death have 
not been met.  38 U.S.C.A. §§ 1310 (West 1991).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially, the Board notes that effective November 9, 2000, 
the Veterans Claims Assistance Act of 2000 was enacted.  Pub. 
L. No. 106-475, 114 Stat. 2096 (2000) (to be codified as 
amended at 38 U.S.C. § 5107).  This law sets forth 
requirements for assisting a claimant in developing the facts 
pertinent to his or her claim.  Additionally, the law 
characterizes a "claimant" as any individual applying for, 
or submitting a claim for, any benefit under the laws 
administered by the Secretary.  See id., (to be codified at 
38 U.S.C. § 5100).  The Board finds that while this law was 
enacted during the pendency of this appeal, and thus, has not 
been considered by the RO, there is no prejudice to the 
appellant in proceeding with this appeal.  See Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993) (when the Board addresses 
a matter not addressed by the RO, the Board must provide an 
adequate statement of reasons and bases as to why there is no 
prejudice to the veteran).  In that regard, the Board finds 
that the appellant was provided adequate notice as to the 
evidence needed to substantiate her claim, and was given 
multiple opportunities to provide evidence to support her 
position.  In addition, the RO has provided extensive 
development in an effort to aid the appellant with her claim.  
Thus, the Board finds that the duty to assist this claimant 
has been met in accordance with the requirements of the 
Veterans Claims Assistance Act, supra.  

I.  Entitlement to Recognition as Surviving Spouse

The appellant contends that she should be recognized as the 
veteran's surviving spouse for purposes of receiving VA 
benefits.  She asserts that she was married only once, and 
that it was to the veteran in a 1991 civil ceremony, after 
having lived with him since 1968, and having four children 
together.   

In an administrative decision dated in September 1999, the RO 
concluded that the appellant's marriage to the veteran in 
1991 was void from the beginning because the appellant's 1963 
marriage to R. was still in effect.  The RO determined that 
while the veteran's first marriage to M. had terminated in 
1966 by reason of her death, the appellant was still married 
at the time of their 1991 ceremony, therefore her subsequent 
marriage to the veteran was null and void.  As a result, the 
RO found that the appellant was not entitled to VA benefits 
as she was not the surviving spouse of the veteran.  

The term "surviving spouse" means a person of the opposite 
sex who was the spouse of a veteran at the time of the 
veteran's death.  38 U.S.C.A. § 101(3).  In determining 
whether or not a person is or was the spouse of a veteran, 
their marriage shall be proven as valid for purposes of all 
laws administered by the VA according to the law of the place 
where the parties resided at the time of the marriage or the 
law of the place where the parties resided when the right to 
benefits accrued.  38 U.S.C.A. § 103(c).  

The Philippine Civil Code, Republic Act 386 of 1949, Chapter 
3, Article 83, is the applicable law in the instant case.  
This code provides that:

Any marriage subsequently contracted by any person 
during the lifetime of the first spouse of such 
person with any person other than such first spouse 
shall be illegal and void from its performance, 
unless:

(1) the first marriage was annulled or dissolved; or 

(2) the first spouse had been absent for seven 
consecutive years at the time of the second marriage 
without the spouse present having news of the 
absentee being alive, or if the absentee, though he 
has been absent for less than seven years, is 
generally considered as dead and believed to be so by 
the spouse present at the time of contracting such 
subsequent marriage, or if the absentee is presumed 
dead according to articles 390 and 391.  The marriage 
so contracted shall be valid in any of the three 
cases until declared null and void by a competent 
court.  Philippine Civil Code (1996).

Nevertheless, in cases where there is a legal impediment to 
entering into a marriage, VA may still find otherwise.  Under 
38 U.S.C.A. § 103(a) and 38 C.F.R. § 3.52, where an attempted 
marriage of a claimant to the veteran was invalid by reason 
of a legal impediment, the marriage will be deemed valid if: 
(1) the marriage occurred 1 year or more before the veteran 
died (or existed for any period of time if a child was born 
of the purported marriage or was born to them before such 
marriage); (2) the claimant entered into the marriage without 
knowledge of the impediment; (3) the claimant cohabited with 
the veteran continuously from the date of marriage to the 
date of his or her death; and (4) no claim has been filed by 
a legal surviving spouse who has been found entitled to 
gratuitous death benefits other than accrued monthly benefits 
covering a period prior to the veteran's death.

In the instant case, the RO undertook a very thorough field 
examination.  In the records obtained, it was shown that the 
appellant was married to R. in a religious ceremony performed 
in April 1963, before a Roman Catholic priest.  At the time 
of the marriage, the appellant was identified as T. F.  
During her deposition, taken in May 1999, the appellant 
stated that she was married only once, in July 1991, to the 
veteran.  She stated that four children were born from their 
relationship, which began in 1968.  She also testified that 
she bore two sons from a previous relationship with R..  The 
sons were born in 1962 and 1963.  She stated that she lived 
with R. for two years as his wife, but she never married him, 
and never communicated with him after they separated.  She 
stated that she left R. to live with her parents because of 
his gambling habits.  He attempted to reconcile with her 
once, but she was not interested and they decided to part 
ways.  The appellant stated that it was a good thing she did 
not marry him, or she would have been "tied-up to him all 
[her] life.  She reported that she had heard from R.'s cousin 
that he died in Manila, sometime in 1990.  

She also testified that she was already separated from R. 
when she started seeing the veteran in 1967, and that she and 
the veteran decided to live together in 1968.  She testified 
that they did not marry because his children from his first 
marriage were opposed to it.  She further testified that she 
knew of no legal obstacles that prevented her from marrying 
the veteran during the 23 years that they lived together.  

In her March 2001 substantive appeal of the RO's September 
1999 decision, the appellant stated that she had been 
abandoned by R. after the birth of their second child in 
1963.  She reported that she waited 5 years for R.'s return 
or for communication from him.  She reported that when she 
met the veteran, a "person of good, high virtue," she 
presumed that R. was dead.  She stated that the veteran knew 
of her situation when they began living together.

As is apparent from the evidence of record, although the 
appellant meets some of the criteria outlined in 38 U.S.C.A. 
§ 103(a) for a deemed valid marriage, her credibility is in 
question as to her previous marriage, and the Board finds 
that she likely was aware of the impediment to her marriage 
to the veteran.  The appellant has sworn under oath that she 
was never married to R.  However, the appellant's report of 
her marriage history has been inconsistent and conflicting, 
and has been contradicted by later testimony and by 
documentary evidence.  In assessing the relative weight and 
probative value of all of the evidence, the Board finds that 
in light of the veteran's conflicting testimony, the 
documentary evidence is most probative, and that the 
preponderance of the evidence is against the appellant's 
claim as surviving spouse.  

In reaching this conclusion, the Board finds that the 
certificate of marriage between the appellant and R. is more 
probative than the appellant's May 1999 testimony that she 
left R. to live with her parents after two years, and her 
contradictory testimony of March 2001, that R. left the 
appellant after their second son was born.  She also has 
insisted that she was married on only one occasion yet there 
clearly was a marriage by a priest in 1963 that preceded her 
marriage to the veteran.  In addition, while the appellant 
testified that R. had died in 1990, there is no evidence to 
support such conjecture, and the appellant has herself 
proffered that no information confirming R.'s date and 
location of death is available.  Finally, the fact that the 
appellant and the veteran remained unmarried until just 
before his death in 1992, is an indication that despite her 
statement that she knew of no obstacle to her marriage to the 
veteran, she may indeed have believed otherwise.  
Accordingly, the Board finds that the appellant's marriage to 
R. contracted in April 1963 was never dissolved or 
terminated, and that her marriage to the veteran was invalid.  
Thus she is not entitled to recognition as a surviving spouse 
for the purpose of entitlement to VA benefits.

As the preponderance of the evidence is against the 
appellant's claim, the doctrine of reasonable doubt is not 
for application.  38 U.S.C.A. §§ 1155, Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 4, 114 Stat. 
2096, ___ (2000) (to be codified as amended at 38 U.S.C. 
§ 5107); Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).   

II.  Service Connection for the Cause of the Veteran's Death

As a preliminary matter, the Board notes the protracted 
history of this claim.  The original claim was denied by the 
Board in July 1996 and appealed to the United States Court of 
Appeals for Veterans Claims (Court), (formerly known as the 
United States Court of Veterans' Appeals).  In June 1998, the 
Court vacated the Board's decision finding the cause of death 
claim to be inextricably intertwined with other benefit 
claims.  As a result, the matter was remanded by the Board in 
November 1998 for additional adjudication.  While that matter 
was pending, the September 1999 administrative decision 
regarding the appellant's status was issued, and that matter 
was appealed.  A supplemental statement of the case regarding 
the cause of death claim was issued in February 2000, and 
that matter has been referred back to the Board for review.  

When a veteran dies from a service-connected or compensable 
disability, dependency and indemnity compensation is payable 
to such veteran's surviving spouse, children, and parents.  
38 U.S.C.A. §§ 1310 (West 1991).  As noted previously, a 
surviving spouse is defined as a person of the opposite sex 
who was the spouse of a veteran at the time of the veteran's 
death as determined by a proven valid marriage according to 
the law of the place where the parties resided at the time of 
the marriage or the law of the place where the parties 
resided when the right to benefits accrued.  38 U.S.C.A. 
§§ 101(3), 103(c).  

In the instant case, with respect to the appellant's claim 
for service connection for the cause of the veteran's death, 
she has no standing to pursue this claim as she is neither a 
surviving spouse, nor an eligible person for the purposes of 
awarding benefits pursuant to a claim for service connection 
for cause of death.  See 38 U.S.C.A. § 3501(a)(1)(B),(C),(D).  
An "eligible person" includes the surviving spouse of any 
person who dies of a service-connected disability, the spouse 
of a POW, and the spouse of a person who died with a 
permanent total disability rating.  Thus, the appellant's 
claim of entitlement to service connection for the cause of 
the veteran's death must be denied for lack of legal merit.  
See Cacalda v. Brown, 9 Vet. App. 261, 265 (1996); Sabonis v. 
Brown, 6 Vet. App. 426 (1994), appeal dismissed, 56 F.3d 79 
(Fed. Cir. 1995).


ORDER

The appellant may not be recognized as the veteran's 
surviving spouse for the purpose of entitlement to VA 
benefits.

The appellant's claim of entitlement to service connection 
for the cause of the veteran's death is denied. 



		
	RENÉE M. PELLETIER 
	Member, Board of Veterans' Appeals


 

